Citation Nr: 1417013	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-05 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization on October 25, 2010 at Passavant Area Hospital (PAH) in Jacksonville, Illinois.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1976 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Illiana Health Care System in Danville, Illinois, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by PAH on October 25, 2010 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred in connection with a period of hospitalization at PAH on October 25, 2010.  The record includes an itemized bill for services rendered to the Veteran by PAH on October 25, 2010; however, it appears that no treatment reports or progress notes have not been associated with the claims file, to include the emergency room treatment and subsequent surgery on October 25, 2010.  

Additionally, the Veteran asserted that he contacted the Danville VA Medical Center (VAMC) to inquire about the hernia in his stomach, which he could not push back into his stomach.  Parenthetically, the Board notes that the Veteran is not service-connected for a hernia and a claim for service connection for a hernia was denied in a December 1985 rating decision.  The Veteran reported that the VA nurse, who spoke to a VA emergency room doctor, told him to go to the emergency room.  At that time, he indicated to the VA nurse that he could drive himself to the Danville VAMC (which he reported would take three hours); however, the Veteran contended that the VA nurse told him to go to the closest emergency room instead.  See Notice of Disagreement.  These VA records are also not associated with the claims file.  Under these circumstances, it is necessary to remand the appeal for additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records from the Danville VAMC dated on October 25, 2010, to assist in determining whether the Veteran contacted a VA nurse at the Danville VAMC who instructed the Veteran to report to the nearest emergency room for treatment of a hernia.

2. After obtaining any necessary consent from the Veteran, contact PAH and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility on October 25, 2010, to include emergency room treatment reports, surgery records, and progress notes for the duration of the Veteran's hospitalization.

3. After completion of the foregoing and all other necessary development, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


